IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 95-20003
                            Summary Calendar
                         _____________________


     READING & BATES PETROLEUM CO.,
     READING & BATES EXPLORATION CO. &
     READING & BATES DRILLING CO.,

                                      Plaintiffs-Appellees,

                                versus

     BENTON MUSSLEWHITE, THE LAW
     OFFICES OF BENTON MUSSLEWHITE, and
     PETER MANANGKALANGI,

                                      Defendants-Appellants.

     _______________________________________________________

         Appeal from the United States District Court for
                  the Southern District of Texas
                            (CA 86 2671)
     _______________________________________________________
                           July 18, 1995

Before REAVLEY, JOLLY and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Appellants challenge the injunction and contempt orders

entered below.    They challenged the contempt orders in a prior

appeal.   Reading & Bates Petroleum Co. v. Musslewhite, 22 F.3d

1094 (5th Cir.), cert. denied, 115 S. Ct. 318 (1994).    We have

     *
      Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the Court has determined
that this opinion should not be published.
examined the briefs and rehearing petitions from the prior appeal

and note that, as here, Appellants argued that the contempt

orders should not have been entered because the injunction was

ambiguous or vague, the district court impermissibly modified the

injunction in the context of a contempt proceeding, and the

district court's rulings were inconsistent with principles of

federalism.   In particular, we note that Appellants argued in the

prior appeal that the injunction underlying the contempt orders

was invalid due to the Supreme Court's decision in American

Dredging Co. v. Miller, 114 S. Ct. 981 (1994).   While Miller was

decided after the entry of the contempt orders, Appellants had

the opportunity to argue the effect of that case to the prior

panel.   Our prior ruling is the law of the case, and cannot be

overruled by another panel of our court.   While the procedural

posture of the case is somewhat different in this second appeal,

we see no new issues or arguments which give us pause to question

the prior decision of this court.

     AFFIRMED.